                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

MICHAEL ALLEN, individually              )
and on behalf of similarly situated      )
persons,                                 )
                                         )          Case No. ___________
                  Plaintiff,             )
   v.                                    )
                                         )
C & A PIZZA, INC. d/b/a “Domino’s Pizza” )          Jury Demanded
and JOHN E. RIDGE,                       )
                                         )
                  Defendants.            )

 COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT & THE
              NORTH CAROLINA WAGE AND HOUR ACT

       Plaintiff Michael Allen (“Plaintiff”), individually and on behalf of all other similarly

situated delivery drivers, brings this Complaint against Defendants C & A Pizza, Inc. d/b/a

Domino’s Pizza and John E. Ridge (collectively “Defendants”), alleges as follows:

  1.   Defendants operate numerous Domino’s Pizza franchise stores in and around this District.

Defendants employ delivery drivers who use their own automobiles to deliver pizzas and other

food items to their customers. However, instead of reimbursing delivery drivers for the reasonably

approximate costs of the business use of their vehicles, Defendants use a flawed method to

determine reimbursement rates that provides such an unreasonably low rate beneath any

reasonable approximation of the expenses they incur that the drivers’ unreimbursed expenses cause

their wages to fall below the federal and state minimum wage during some or all workweeks.

  2.   Plaintiff brings this lawsuit as a collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and class action under the North Carolina Wage and Hour Act

(“NCWHA”), N.C. Gen. Stat. §§ 95-25.1, et seq., to recover unpaid minimum wages owed to




          Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 1 of 15
himself and similarly situated delivery drivers employed by Defendants at their Domino’s Pizza

stores.

                                      Jurisdiction and Venue

    3. The FLSA authorizes court actions by private parties to recover damages for violation of

its wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claim is based on 29 U.S.C. §

216(b) and 28 U.S.C. § 1331 (federal question).

    4. Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides in this

District, Defendants employed Plaintiff in this District, Defendants operate Domino’s Pizza

franchise stores in this District, and a substantial part of the events giving rise to the claim herein

occurred in this District.

                                               Parties

    5. Defendant C & A Pizza, Inc. d/b/a Domino’s Pizza is authorized to conduct business and

is conducting business in North Carolina. C & A Pizza, Inc. may be served via its registered agent,

John E. Ridge, at 2002 Anita Drive, Laurinburg, NC 28352, or wherever he may be found.

    6. Defendant John E. Ridge is individually liable because, during the relevant times, he was

an owner of substantial interests in Defendant C & A Pizza, Inc. d/b/a Domino’s Pizza, served as

an officer of the entity, and held managerial responsibilities and substantial control over terms and

conditions of drivers’ work as he held the power to hire and fire, supervised and controlled work

schedules and/or conditions of employment, determined rates and methods of pay and/or expense

reimbursements, and maintained employment records and/or held control over employment

records. Defendant Ridge may be served at 2002 Anita Drive, Laurinburg, NC 28352, or wherever

he may be found.




                                                    2
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 2 of 15
   7. Plaintiff has been employed by Defendants since approximately March 2019 as a delivery

driver at of Defendants’ Domino’s Pizza stores located at 288 Bailey Road Lumberton, NC 28358

and 2739 W 5th St. Lumberton, NC 28358, which is located within this District. Plaintiff’s consent

to pursue this claim under the FLSA is attached to this Original Complaint as “Exhibit 1.”

                                          General Allegations

                                          Defendants’ Business

   8. Defendants own and operate numerous Domino’s Pizza franchise stores, including stores

within this District and this Division.

   9. John E. Ridge is an owner, officer, and director of corporate Defendant C & A Pizza Inc.

In this capacity, Mr. Ridge put the pay scheme at issue in place, has overseen and enforced

Defendants’ pay practices, and is, therefore, individually liable for the violations at issue.

   10. Defendants’ Domino’s Pizza stores employ delivery drivers who all have the same primary

job duty: to deliver pizzas and other food items to customers’ homes or workplaces.

                     Defendants’ Flawed Automobile Reimbursement Policy

   11. Defendants require their delivery drivers to maintain and pay for safe, legally-operable,

and insured automobiles when delivering pizza and other food items.

   12. Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (“automobile expenses”) while

delivering pizzas and other food items for the primary benefit of Defendants.

   13. Defendants’ delivery driver reimbursement policy reimburses drivers on a per-mile basis,

but the per-mile reimbursement equates to below the IRS business mileage reimbursement rate or

any other reasonable approximation of the cost to own and operate a motor vehicle. This policy

applies to all of Defendants’ delivery drivers.




                                                     3
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 3 of 15
   14. The result of Defendants’ delivery driver reimbursement policy is a reimbursement of

much less than a reasonable approximation of its drivers’ automobile expenses.

   15. During the applicable FLSA limitations period, the IRS business mileage reimbursement

rate ranged between $.545 and $.585 per mile. Likewise, reputable companies that study the cost

of owning and operating a motor vehicle and/or reasonable reimbursement rates, including AAA,

have determined that the average cost of owning and operating a vehicle ranged between $.571

and $.608 per mile during the same period for drivers who drive 15,000 miles per year. These

figures represent a reasonable approximation of the average cost of owning and operating a vehicle

for use in delivering pizzas.

   16. However, the driving conditions associated with the pizza delivery business cause even

more frequent and higher maintenance costs and more rapid depreciation from driving as much as,

and in the manner of, a delivery driver. Defendants’ delivery drivers experience lower gas mileage

and higher repair costs than the average driver used in the above calculations. The nature of the

delivery business includes frequent stopping and starting of the engine, frequent braking, short

routes as opposed to highway driving, and driving under time pressures.

   17. Defendants’ reimbursement policy does not reimburse delivery drivers for even their

ongoing out-of-pocket expenses, much less other costs they incur to own and operate their vehicle,

and thus Defendants uniformly fail to reimburse their delivery drivers at any reasonable

approximation of the cost of owning and operating their vehicles for Defendants’ benefit.

   18. Defendants’ systematic failure to adequately reimburse automobile expenses constitutes a

“kickback” to Defendants such that the hourly wages it pays to Plaintiff and Defendants’ other

delivery drivers are not paid free and clear of all outstanding obligations to Defendants.




                                                   4
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 4 of 15
   19. Defendants fail to reasonably approximate the amount of its drivers’ automobile expenses

to such an extent that their drivers’ net wages are diminished beneath the state and federal

minimum wage requirements.

   20. In sum, Defendants’ reimbursement policy fails to reflect the realities of delivery drivers’

automobile expenses.

                    Defendants’ Failure to Reasonably Reimburse Automobile
                          Expenses Causes Minimum Wage Violations

   21. Regardless of the precise amount of the per-mile reimbursement at any given point in time,

Defendants’ reimbursement formula has resulted in an unreasonable underestimation of delivery

drivers’ automobile expenses throughout the recovery period, causing systematic violations of the

state and federal minimum wage.

   22. Plaintiff was paid $4.75 per hour during his employment with Defendants, including a tip

credit applicable to the time he performed deliveries.

   23. The federal minimum wage has been $7.25 per hour since July 24, 2009.

   24. During the time Plaintiff worked for Defendants as a delivery driver, he was reimbursed

on a per mile basis of no more than $.29 per mile.

   25. Plaintiff’s average round trip delivery distance was approximately 8 miles.

   26. During Plaintiff’s employment, the IRS business mileage reimbursement rate ranged

between $.545 and $.585 per mile, which reasonably approximated the automobile expenses

incurred delivering pizzas. http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. Using

the lowest IRS rate in effect during that period as a reasonable approximation of Plaintiff’s

automobile expenses, every mile driven on the job decreased his net wages by at least $.255 ($.545

- $.29) per mile.

   27. During his employment by Defendants, Plaintiff averaged 3 or more deliveries per hour,



                                                     5
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 5 of 15
   28. Thus, using even a conservative underestimate of Plaintiff’s actual expenses and damages,

every hour on the job decreased Plaintiff’s net wages by at least $6.12 ($.255 x 3 deliveries/mile

x 8 miles/delivery = $6.12), resulting in a net hourly wage well below minimum wage.

   29. All of Defendants’ delivery drivers had similar experiences to those of Plaintiff. They were

subject to the same reimbursement policy; received similar reimbursements; incurred similar

automobile expenses; completed deliveries of similar distances and at similar frequencies; and

were paid at or near the federal minimum wage before deducting unreimbursed business expenses.

   30. Because Defendants paid their drivers a gross hourly wage at precisely the federal

minimum wage, and because the delivery drivers incurred unreimbursed automobile expenses, the

delivery drivers “kicked back” to Defendants an amount sufficient to cause minimum wage

violations.

   31. While the amount of Defendants’ actual reimbursements per delivery may vary over time,

Defendants are relying on the same flawed policy and methodology with respect to all delivery

drivers at all of its other Domino’s Pizza stores. Thus, although reimbursement amounts may differ

somewhat by time or region, the amounts of under-reimbursements relative to automobile costs

incurred are relatively consistent between time and region.

   32. Defendants’ low reimbursement rates were a frequent complaint of at least some of

Defendants’ delivery drivers, yet Defendants continued to reimburse at a rate much less than any

reasonable approximation of delivery drivers’ automobile expenses.

   33. The net effect of Defendants’ flawed reimbursement policy was willful failure to pay the

state and federal minimum wage to delivery drivers. Defendants thereby enjoy ill-gained profits at

the expense of their employees.




                                                  6
              Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 6 of 15
                              Collective and Class Action Allegations

   34. Plaintiff brings this FLSA claim as an “opt-in” collective action on behalf of similarly

situated delivery drivers pursuant to 29 U.S.C. § 216(b).

   35. The FLSA claims may be pursued by those who opt-in to this case pursuant to 29 U.S.C.

§ 216(b).

   36. Plaintiff, individually and on behalf of other similarly situated employees, seeks relief on

a collective basis challenging Defendants’ practice of failing to pay employees federal minimum

wage. The number and identity of other plaintiffs yet to opt-in may be ascertained from

Defendants’ records, and potential class members may be notified of the pendency of this action

via mail and electronic means.

   37. Plaintiff and all of Defendants’ delivery drivers are similarly situated in that:

       a.      They have worked as delivery drivers for Defendants delivering pizzas and other

               food items to Defendants’ customers;

       b.      They have delivered pizzas and other food items using automobiles not owned or

               maintained by Defendants;

       c.      Defendants required them to maintain these automobiles in a safe, legally-operable,

               and insured condition;

       d.      They incurred costs for automobile expenses while delivering pizzas and other food

               items for the primary benefit of Defendants;

       e.      They were subject to similar driving conditions, automobile expenses, delivery

               distances, and delivery frequencies;

       f.      They were subject to the same pay policies and practices of Defendants;




                                                   7
            Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 7 of 15
       g.        They were subject to the same delivery driver reimbursement policy that

                 underestimates automobile expenses per mile, and thereby were systematically

                 deprived of reasonably approximate reimbursements, resulting in wages below the

                 federal minimum wage in some or all workweeks;

       h.        They were reimbursed similar set amounts of automobile expenses per delivery;

                 and

       i.        They were paid at or near the federal minimum wage before deducting

                 unreimbursed business expenses.

   38. Plaintiff brings Count II as a class action pursuant to Fed. R. Civ. P. 23, on behalf of himself

and as the Class Representative of the following persons (the “Class”):

                 All current and former delivery drivers employed by Defendant
                 since the date three years preceding the filing of this Complaint.

   39. The state law claims, if certified for class-wide treatment, are brought on behalf of all

similarly situated persons who do not opt-out of the Class.

   40. The Class satisfies the numerosity standard as it consists of hundreds of persons who are

geographically dispersed and, therefore, joinder of all Class members in a single action is

impracticable.

   41. Questions of fact and law common to the Class predominate over any questions affecting

only individual members. The questions of law and fact common to the Class arising from

Defendants’ actions include, without limitation:

   a. Whether Defendants failed to pay Class members the minimum wage required by North

       Carolina law;

   b. Whether Defendants failed to reasonably reimburse Class members for using their own

       vehicles to deliver Defendants’ pizzas and other food items;



                                                     8
            Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 8 of 15
   c. Whether Defendants’ formula and / or methodology used to calculate the payment of

       reimbursement for vehicle expenses resulted in unreasonable under-reimbursement of the

       Class members;

   d. Whether Defendants failed to keep accurate records of deductions from Class members’

       wages in violation of North Carolina law; and

   e. Whether Defendants failed to reimburse Plaintiff and the Putative Plaintiffs for “other

       amounts promised” pursuant to its company handbook, and thus required by the NCWHA.

   42. The questions set forth above predominate over any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication of

the state law claims.

   43. Plaintiff’s claim is typical of those of the Class in that:

   a. Plaintiff and the Class have worked as delivery drivers for Defendants delivering pizzas

       and other food items to Defendants’ customers;

   b. Plaintiff and the Class delivered pizzas and other food items using automobiles not owned

       or maintained by Defendants;

   c. Defendants required Plaintiff and the Class to maintain these automobiles in a safe, legally-

       operable, and insured condition;

   d. Plaintiff and the Class incurred costs for automobile expenses while delivering pizzas and

       other food items for the primary benefit of Defendants;

   e. Plaintiff and the Class were subject to similar driving conditions, automobile expenses,

       delivery distances, and delivery frequencies;

   f. Plaintiff and the Class were subject to the same pay policies and practices of Defendants;




                                                     9
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 9 of 15
   g. Plaintiff and the Class were subject to the same delivery driver reimbursement policy that

       underestimates automobile expenses per mile, and thereby were systematically deprived of

       reasonably approximate reimbursements, resulting in wages below the state and federal

       minimum wage in some or all workweeks;

   h. Plaintiff and the Class were reimbursed similar set amounts of automobile expenses per

       delivery; and

   i. Plaintiff and the Class were paid at or near the North Carolina minimum wage before

       deducting unreimbursed business expenses.

    44.    A class action is the appropriate method for the fair and efficient adjudication of this

controversy. Defendants have acted or refused to act on grounds generally applicable to the Class.

    45.    Plaintiff is an adequate representative of the Class because he is a member of the Class

and his interests do not conflict with the interests of the members of the Class he seeks to represent.

The interests of the members of the Class will be fairly and adequately protected by Plaintiff and

the undersigned counsel, who have extensive experience prosecuting complex wage and hour,

employment, and class action litigation.

    46.    Maintenance of this action as a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy as members of the Class have little interest in

individually controlling the prosecution of separate class actions, no other litigation is pending

over the same controversy, it is desirable to concentrate the litigation in this Court due to the

relatively small recoveries per member of the Class, and there are no material difficulties

impairing the management of a class action.

    47.    It would be impracticable and undesirable for each member of the Class who suffered

harm to bring a separate action. In addition, the maintenance of separate actions would place a




                                                    10
          Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 10 of 15
substantial and unnecessary burden on the courts and could result in inconsistent adjudications,

while a single class action can determine, with judicial economy, the rights of all Class members.

                  Count I: Violation of the Fair Labor Standards Act of 1938

     48.   Plaintiff reasserts and re-alleges the allegations set forth above.

     49.   The FLSA regulates, among other things, the payment of minimum wage by employers

whose employees are engaged in interstate commerce, or engaged in the production of goods for

commerce, or employed in an enterprise engaged in commerce or in the production of goods for

commerce. 29 U.S.C. §206(a).

     50.   The corporate Defendant is subject to the FLSA’s minimum wage requirements as an

enterprise engaged in interstate commerce, and its employees are engaged in commerce.

     51.   At all relevant times herein, Plaintiff and all other similarly situated delivery drivers

have been entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§

201, et seq.

     52.   Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of

employees from federal minimum wage obligations. None of the FLSA exemptions apply to

Plaintiff or other similarly situated delivery drivers.

     53.   Under Section 6 of the FLSA, codified at 29 U.S.C. § 206, employees have been

entitled to be compensated at a rate of at least $7.25 per hour since July 24, 2009.

     54.   As alleged herein, Defendants have reimbursed delivery drivers less than the

reasonably approximate amount of its automobile expenses to such an extent that it diminishes

these employees’ wages beneath the federal minimum wage.

     55.   Defendants knew or should have known that their pay and reimbursement policies

result in failure to compensate delivery drivers at the federal minimum wage.




                                                    11
           Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 11 of 15
    56.    Defendants, pursuant to their policy and practice, violated the FLSA by refusing and

failing to pay federal minimum wage to Plaintiff and other similarly situated employees.

    57.    Plaintiff and all similarly situated delivery drivers are victims of a uniform and

employer-based compensation and reimbursement policy. This uniform policy, in violation of the

FLSA, has been applied, and continues to be applied, to all delivery driver employees in

Defendants’ stores.

    58.    Plaintiff and all similarly situated employees are entitled to damages equal to the

minimum wage minus actual wages received after deducting reasonably approximated automobile

expenses within three years from the date each Plaintiff joins this case, plus periods of equitable

tolling, because Defendants acted willfully and knew, or showed reckless disregard for, whether

their conduct was unlawful.

    59.    Defendants have acted neither in good faith nor with reasonable grounds to believe that

their actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid minimum wages under 29 U.S.C. § 216(b). Alternatively, should

the Court find Defendants are not liable for liquidated damages, Plaintiff and all similarly situated

employees are entitled to an award of prejudgment interest at the applicable legal rate.

    60.    As a result of the aforesaid willful violations of the FLSA’s minimum wage provisions,

minimum wage compensation has been unlawfully withheld by Defendants from Plaintiff and all

similarly situated employees. Accordingly, Defendants are liable under 29 U.S.C. § 216(b),

together with an additional amount of liquidated damages, pre-judgment and post-judgment

interest, reasonable attorneys’ fees, and costs of this action.

                Count II: Violation of the North Carolina Wage and Hour Act




                                                    12
          Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 12 of 15
     61.    Plaintiff reasserts and re-alleges the allegations set forth above.

     62.    Pursuant to the NCWHA, N.C. Gen. Stat. § 95-25.6, Defendants were required to pay

Plaintiff and the Putative Plaintiffs all wages, when due, for all hours of work at hourly rates which

exceeded the minimum wage rate under the FLSA on their regular pay date.

     63.    Defendants were required to provide employees with advanced notice for wage

deductions permissible by and in compliance with the NCWHA.

     64.    Defendants failed to pay Plaintiff and the Putative Plaintiffs reimbursements for travel

expenses “as other amounts promised” under the NCWHA and thus failed to comply with this

statute and its accompanying administrative code.

     65.    The foregoing conduct, as alleged, constitutes willful violations of the NCWHA, N.C.

Gen. State. §§ 95-25.6, 95-25.7, 95-25.8, and 95-25.13.

     66.    As set forth above, the Plaintiff and the Putative Plaintiffs have sustained losses and

lost compensation as a proximate result of Defendants’ violations. Accordingly, Plaintiff on behalf

of himself and the Putative Plaintiffs, seeks damages in the amount of their unpaid earned

compensation, liquidated damages, plus interest at the legal rate set forth in N.C. Gen. Stat. § 24-

1 from the date each amount came due as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a)

and (al).

     67.    Plaintiff, on behalf of himself and the Putative Plaintiffs, seeks recovery of his

attorneys’ fees as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d).

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs and the Putative Plaintiffs collectively pray that this Honorable

Court:




                                                    13
            Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 13 of 15
       1. Issue an Order certifying this action as a collective action under the FLSA and

designate the above Plaintiff as representative of all those similarly situated under the FLSA

collective action;

       2. Issue an Order certifying this action as a class action under the NCWHA and designate

the Plaintiff as representative on behalf of all those similarly situated of the NCWHA classes;

       3. Award Plaintiff and the Putative Plaintiffs actual damages for unpaid wages and

liquidated damages equal in amount to the unpaid compensation found due to Plaintiff and the

class as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(al) and pursuant to the FLSA, U.S.C.

§ 216(b);

       4. Award Plaintiff and the Putative Plaintiffs pre- and post-judgment interest at the

statutory rate as provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(a) and pursuant to the

FLSA, U.S.C. § 216(b);

       5. Award Plaintiff and the Putative Plaintiffs attorneys’ fees, costs, and disbursements as

provided by the NCWHA, N.C. Gen. Stat. § 95-25.22(d) and pursuant to the FLSA, 29 U.S.C. §

216(b); and

       6. Award Plaintiff and the Putative Plaintiffs further legal and equitable relief as this Court

deems necessary, just, and proper.

                                      Demand for Jury Trial

   Plaintiff hereby requests a trial by jury of all issues triable by jury.


                                               Respectfully submitted,

                                               /s/ Jacob J. Modla
                                               Jacob J. Modla, Esq. (NC Bar No. 17534)
                                               The Law Offices of Jason E. Taylor P.C.
                                               115 Elk Ave.
                                               Rock Hill, South Carolina 29730



                                                    14
            Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 14 of 15
                                            Phone: (803) 328-0898
                                            jmodla@jasonetaylor.com

                                            ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

       This is the Original Complaint. Service of this Complaint will be made on Defendants with

summons to be issued by the clerk according to the Federal Rules of Civil Procedure.

                                            /s/ Jacob J. Modla
                                            Jacob J. Modla




                                                15
         Case 7:21-cv-00109-FL Document 1 Filed 06/15/21 Page 15 of 15
